DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/24/21. Claims 1, 21 – 24 and 26 - 28 have been amended. Claims 3, 7 – 20 and 25 have been cancelled. Claims 26 – 29 are withdrawn due to a restriction requirement. Claims 1, 2, 4 – 6, 21 – 24 and 26 – 29 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 3/24/21.   

Election/Restrictions
Claims 1, 2, 4 – 6, 21 – 24 and 26 – 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nihal Parkar on 3/26/2.

The application has been amended as follows: 
Rejoin claims 26 – 29.

REASONS FOR ALLOWANCE
Claims 1, 2, 4 – 6, 21 – 24 and 26 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of PATEL et al (US 2007/0265172) and of CLAPPER et al (US 2018/0251666). 
PATEL discloses a drilling mud composition comprising styrene butadiene copolymer and sodium asphalt sulfonate (SAS) in an oil-based carrier. The concentration of the styrene butadiene copolymer of approx. 0.07 lbm/bbl.
 PATEL fails to teach that the styrene butadiene copolymer is a latex and that it is in powdered form; fails to teach a concentration of the styrene butadiene copolymer of at least 1 lbm/bbl; and is silent regarding the claimed PPT fluid loss property.

CLAPPER discloses a drilling mud composition comprising a polymer latex  and particulate asphalt.
CLAPPER fails to teach that the asphalt is sulfonated; fails to teach that the composition is a solid-state lubricant; and is silent regarding the claimed PPT fluid loss property.

The closest prior art of record fails to teach or render obvious the claimed oil-based drilling mud composition comprising a solid-state lubricant comprising powdered latex and sodium asphalt sulfonate (SAS), wherein the concentration of the SAS is greater than or equal to the concentration of the powdered latex, wherein the concentration of the powdered latex is at least about 1 pounds per barrel (lbm/bbl) with respect to the drilling mud composition, and wherein the drilling mud composition has an average permeability plugging test (PPT) fluid loss at 300 °F with a 55 micrometer filtration disc of less than or about 1.06 mL when tested according to American Petroleum Institute (API) test 13B-2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765